Order entered January 14, 2013




                                                   In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas

                                            No. 05-13-00927-CV

                                JASON MICHAEL SPENCER, Appellant

                                                     V.

   DEXTRAL CAPITAL, LP, A DELAWARE LIMITED PARTNERSHIP AND DEXTRAL
 CAPITAL MANAGEMENT FUND, LP, A DELAWARE LIMITED PARTNERSHIP, Appellees

                            On Appeal from the 134th Judicial District Court
                                         Dallas County, Texas
                                   Trial Court Cause No. 11-15530
                                               ORDER

        On December 5, 2013, we ordered court reporter Vielica Dobbins to file the reporter’s record no

later than January 7, 2014. To date, the record has not been filed. Accordingly, we ORDER Vielica

Dobbins, Official Court Reporter, to file the record no later than January 24, 2014. Arrangements for a

substitute reporter must be made, if necessary, as no further extensions will be granted absent exigent

circumstances.     See TEX. R. APP. P. 35.3(c).

         We DIRECT the Clerk of the Court to send a copy of this order by electronic transmission to (1)

Vielica Dobbins, (2) the Honorable Dale Tillery, Presiding Judge of the 134th Judicial District Court, and

(3) the parties.




                                                          /Elizabeth Lang-Miers/
                                                          ELIZABETH LANG-MIERS
                                                          JUSTICE